NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 10-4548
                                      ___________

                                 DOROTHY JACKSON,

                                                      Appellant

                                            v.

                   J. LEWIS CROZER LIBRARY; KATIE NEWELL



                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                                (D.C. No. 2-07-cv-00481)
                     District Judge: Honorable Lawrence F. Stengel


                       Submitted under Third Circuit LAR 34.1(a)
                                   on July 15, 2011

                 Before: RENDELL, SMITH and ROTH, Circuit Judges

                           (Opinion filed: September 19, 2011)



                                      OPINION


ROTH, Circuit Judge:

       Dorothy Jackson appeals from the judgment the District Court entered after a

bench trial on Jackson‟s disability discrimination claims against her employer, the J.
Lewis Crozer Library. For the reasons that follow, we affirm the judgment of the District

Court.

I. Background

         In her complaint filed with the Eastern District of Pennsylvania, Jackson asserted

claims for employment discrimination and retaliation under the Americans with

Disability Act (ADA), 42 U.S.C. § 1201 et seq., and the Pennsylvania Human Relations

Act (PHRA), 43 Pa. Cons. Stat. § 951 et. seq. In accord with a stipulation the parties

entered and which the District Court approved, the case proceeded to a bench trial only

on the PHRA claims. Following the bench trial, the District Court issued an opinion and

judgment finding in favor of the Library and Newell. The District Court concluded that

Jackson was clearly disabled but that she had never requested an accommodation because

of her disability. Rather, Jackson had attempted to alter the terms of the full-time

children‟s librarian position because she wanted to continue home-schooling her son.

Thus, the court found that the Library did not terminate Jackson because of a refusal to

accommodate her disability. The court further concluded that Jackson‟s letter to the

board did not constitute opposition to unlawful discrimination and, as a result, determined

that her retaliation claim also lacked merit.

         The bench trial revealed the following facts: Jackson began work as a part-time

children‟s librarian at the Library in April 1995. Jackson usually worked from 9.30 a.m.

to 1.30 p.m. and her main responsibilities included organizing the children‟s library,

overseeing children‟s programs, and engaging in outreach activities. Outside of her work

hours, Jackson home-schooled her son, David. Jackson‟s husband, Dr. Carl Jackson,

                                                2
shared responsibility with his wife for his son‟s schooling. In June 2003, David was

seventeen and had one remaining year of home-schooling.

       When she was the part-time children‟s librarian, Jackson was diagnosed with

macular degeneration, which is “„a slow or sudden, painless loss of central visual

acuity.‟” As a result of her macular degeneration, Jackson became legally blind. Jackson

was unable to drive, and instead relied on her husband to transport her to and from work.

Jackson functioned as a librarian with the help of a magnifying device and library staff to

direct her to patrons who needed assistance. The Library also encouraged school groups

to travel to the library, as opposed to having Jackson travel to them.

       In 2002, the Library hired Katherine Newell to be its new director. Jackson

continued to work as the part-time children‟s librarian during Newell‟s tenure. Over a

series of board meetings in the spring of 2003, Newell and the Library board of directors

decided that a full-time children‟s librarian would better serve the Library. The full-time

position would consist of a thirty-five hour work week, with some weekend and evening

hours, and required “coordinat[ing] interaction between local schools; including (but not

limited to) cooperative programs, library tours, school appearances.” The board

eventually authorized Newell to commence the hiring process for the position and

advised Newell of the ADA.

       On June 26, 2003, Newell – who was aware of Jackson‟s macular degeneration –

approached Jackson and asked if the two could talk in Newell‟s office. There, Newell

told Jackson that the board had decided to turn the children‟s librarian job into a full-time

position, described the new position, offered the position to Jackson, and told Jackson to

                                              3
discuss the opportunity with her family. At the end of the conversation, as Jackson was

leaving the office, she told Newell that her only concern was that the home-schooling of

her son still required another year.

       On July 1, 2003, Newell brought Jackson into her office and inquired whether

Jackson would accept the full-time position. Jackson expressed her interest but requested

a series of modifications to the position, most significantly that the position remain part-

time. Newell, however, was not receptive to Jackson‟s suggestions. The conversation

became heated, and no agreement was reached.

       Although Jackson had requested flexible hours, both Jackson and her husband

maintained that they could have altered their work and home-schooling schedules to

allow Jackson to assume the full-time position. Jackson and her husband acknowledged

that the full-time position would require altering the home-schooling of their son but

insisted that the change was achievable.

       On July 4, 2003, Jackson sent a letter to two Library board members to address the

potential full-time position and possible modifications to the position. In the letter,

Jackson mentioned her macular degeneration and resulting inability to drive, as well as

ways to work around her disability and accommodate library outreach efforts, even

offering to pay a driver for this purpose out of her own pocket. Jackson went on to state

her preference for remaining part-time and proposed to be paid on an hourly basis, giving

up health insurance and paid vacation. In return, Jackson requested “the ability to have a

flexible schedule that would help alleviate the extra burden that would fall on [her]



                                              4
family due to [her] handicap.” Alternatively, Jackson proposed hiring a second, part-time

children‟s librarian. Newell received and read a copy of Jackson‟s letter.

       In a letter sent July 15, 2003, Newell informed Jackson of her termination.

Jackson contacted a member of the board to protest her firing, and wrote a letter to the

same effect. In an October 3, 2003, letter to Jackson, John Nails, on behalf of the Library

Board, stated that the Board decided to abide by Newell‟s decision to terminate Jackson

and intended to take no further action regarding the matter.

II. Discussion1

       Jackson contends that the District Court erred in its conclusion that she requested

to alter the terms of the library position because she wanted to continue home-schooling

her son, not to seek an accommodation on account of her disability. She further contends

that the court erred in concluding that her letter to the Library Board did not specifically

complain about disability discrimination, and could not establish retaliation.

       A. Disability Discrimination

       The ADA and the PHRA both prohibit certain entities from discriminating against

a disabled, otherwise qualified individual in the hiring or discharge of employees. See 42

U.S.C. § 12112(a); 43 P.S. § 955(a). Under the ADA, an employer must reasonably

accommodate an employee‟s disabilities. Williams v. Phila. Hous. Auth. Police Dep’t,
       1
          The District Court had jurisdiction pursuant to 28 U.S.C. §§ 1331, 1367. We
have jurisdiction pursuant to 18 U.S.C. § 1291. “On the appeal of a bench trial, we
review a district court‟s findings of fact for clear error and its conclusions of law de
novo.” McCutcheon v. Am. Serv. Co., 560 F.3d 143, 147 (3d Cir. 2009). To address
Jackson‟s claims under the PHRA, we refer to our ADA caselaw. See Eshelman v. Agere
Sys. Inc., 554 F.3d 426, 433 n.3 (3d Cir. 2009).


                                              5
380 F.3d 751, 761 (3d Cir. 2004). Failure to engage in an interactive, good faith process

to determine if an accommodation for a disabled employee can be made amounts to

prohibited discrimination. Taylor v. Phoenixville Sch. Dist., 184 F.3d 296, 311-12 (3d

Cir. 1999)). To establish that an employer breached its good faith duty to engage in this

interactive process, an employee is required to show, among other elements, that he or

she “requested accommodations or assistance for his or her disability.” Colwell v. Rite

Aid Corp., 602 F.3d 495, 504 (3d Cir. 2010) (internal quotations omitted).

       In the present case, the District Court‟s conclusion that Jackson did not seek an

accommodation because of her disability is not clearly erroneous and requires the denial

of her discrimination claim. There is ample evidence to support the District Court‟s

finding that Jackson sought to alter the terms of the full-time position because of her

son‟s homeschooling, not her disability. The District Court thus properly concluded that

Jackson failed to request an accommodation on account of her disability and, in turn, that

she never triggered the library‟s duty to engage in the interactive process. See Colwell,

602 F.3d at 504.

       B. Retaliation

       Both the ADA and the PHRA prohibit retaliation against an employee. See 42

U.S.C. § 12203(a); 43 Pa Cons. Stat. § 955(d). In order to establish a prima facie case of

retaliation, employees must show that their employer took adverse action against them

for engaging in a protected activity. See Williams, 380 F.3d at 759. Requesting an




                                             6
accommodation on account of a disability amounts to a protected activity. See Sulima v.

Tobyhanna Army Depot, 602 F.3d 177, 188 (3d Cir. 2010).

       As we have explained, the District Court properly found as a matter of fact that

Jackson‟s letter sought to adjust her work arrangement to better suit the home-schooling

of her son, not on account of her disability.2 The District Court‟s well-supported factual

conclusion thus eliminates the only protected activity Jackson asserts as a basis for her

retaliation claim.3

III. Conclusion

       For foregoing reasons, we will affirm the judgment of the District Court.




       2
         The District Court also correctly concluded that Jackson‟s letter did not establish
that she was attempting to complain of discrimination.
       3
         Jackson does not appeal the District Court‟s dismissal of her aiding and abetting
claim under the PHRA against Newell.

                                             7